Citation Nr: 1611615	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-33 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hypertension.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2015.  A copy of the hearing transcript is of record.  The Board then remanded the claim for service connection for hypertension for additional development.  That development has been completed, and the case now returns to the Board for further review.


FINDING OF FACT

Hypertension is not etiologically related to service, and is not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an August 2012 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination and VA opinions which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

In this case, private treatment records dated April 2015 reflect a diagnosis of hypertension.  Therefore, element (1) of service connection, a current disability, has been satisfied.  The Board notes that the earliest diagnosis of hypertension is documented in private treatment records from December 2002.

With respect to element (2), an in-service incurrence of the condition, the Veteran has not alleged that his hypertension had its onset during service, and his service treatment records are negative for any complaints, treatment, or diagnoses associated with hypertension.

For VA rating purposes, hypertension is defined as diastolic blood pressure predominantly 90mm. or greater.  Isolated systolic hypertension is defined as systolic blood pressure predominantly 160mm. or greater, with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  In this case, the Veteran's blood pressure was recorded as 130/64 during his March 1967 enlistment examination, 110/60 during a November 1967 examination, and 110/68 during his August 1971 separation examination.  In a medical history report accompanying his separation examination, the Veteran denied a history of high blood pressure.  Therefore, hypertension has not been demonstrated to have manifested in any form during service.

Notably, certain chronic conditions, including hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree with one year of a veteran's discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, the record contains no evidence for this one year period following the Veteran's period of active service.

For these reasons, element (2) of service connection has not been met, and service connection for hypertension on a direct basis is not warranted.

The Veteran has claimed that his hypertension is secondary to his service-connected diabetes mellitus type II.  See June 2012 Informal Claim.  Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In support of his claim, the Veteran submitted a May 2015 statement from Dr. R.R., who stated that the Veteran's blood pressure issues are secondary to his diabetes.  No further rationale or explanation was provided.

In contrast, a November 2015 VA examiner concluded that hypertension is less likely than not caused or aggravated by diabetes.  Following a review of the claims file, the examiner concluded that the Veteran has essential (primary) hypertension.  She stated that the Veteran's A1C (diabetes) has been well-controlled.  His renal functions are normal and there is no evidence of end-stage renal disease that can cause secondary hypertension.  She cited to peer-reviewed medical literature, which states that diabetes cannot cause or aggravate hypertension in the absence of end-stage renal disease.

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In this case, the Board finds the November 2015 VA examiner's opinion to be more probative than Dr. R.R's May 2015 opinion.  As noted above, the latter opinion did not include any rationale to support the conclusion that was reached.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In contrast, the VA examiner explained that, based on the available medical literature, diabetes cannot cause or aggravate hypertension in the absence of end-stage renal disease.  Therefore, the weight of the competent medical evidence of record is against a finding that service-connected diabetes causes or aggravated hypertension.

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

For these reasons, service connection for hypertension as secondary to diabetes mellitus type II is not warranted.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.



ORDER

Service connection for hypertension is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


